Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 08/17/2021. In virtue of this communication, claims 1-30 are currently pending in this Office Action.

Priority
2.	Applicant’s claim for the benefit of a 371 of international application PCT/US2018057748 which claims for the prior-filed provisional application 62/577509 as ADS filed on 02/27/2020 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
3.	Applicant’s election without traverse of Group II, claims 22-30 in the reply filed on 08/17/2021 is acknowledged. To advance the prosecution, it is suggested to cancel the non-elected claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 22-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over LEI et al. Pub. No.: US 2017/0093540 A1 in view of Kim et al. Pub. No.: US 2003/0193970 A1 and CUCALA GARCIA US 2015/0029907 A1, hereinafter, Garcia. 

Claim 1
LEI discloses a method (fig. 5 for transmitting PSS and SSS) of transmitting data, the method comprising: 
generating a communications frame (Radio Frame T including 10 subframes in fig. 3), in accordance with a first communications protocol (LTE frame in fig. 3 as explained in par. 0052), the frame including: 
a synchronization indicator (symbol period 5 & 6 in fig. 3 indicates primary synchronization PSS and see par. 0053); 
a first representation of data contained within at least one given subframe during transmission of the frame (subframe 0-9 in fig. 3 includes 14 symbols and fig. 4 explain a subframe includes control region from symbol 0-2 and data region from symbol 3-13); and 
at least one other subframe during transmission of the frame (one other subframe could be any of subframe 0-9 in fig. 3); 
positioning the at least one given subframe (one of subframes 0-9 except subframes 0 & 5 in fig. 3) at at least one temporal location within the frame relative to the synchronization indicator during the transmission of the frame to be interpreted, according to a second communication protocol (M2M or MTC in par. 0078), as a second representation of data (as explains fig. 4, data representation in data region would be positioned in subframe 3 or 4 of fig. 3 having temporal location within the frame relative to subframe 0 & 5); and 
transmitting the frame that includes the first representation of data and the second representation of data (par. 0053, eNB may transmit a primary synchronization signal and a secondary synchronization signal; 506 in fig 5).
	Although LEI does not disclose: “at least one given subframe that has a subframe average energy; at least one other subframe that has a subframe average energy less than the subframe average energy of the at least one given subframe; and positioning the at least one given subframe at at least one temporal location within the frame relative to the synchronization indicator to create a pattern of energy levels during the transmission of the frame to be interpreted, according to a second communications protocol, as a second representation of data” , the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “at least one given subframe that has a subframe average energy”, initially, it’s to note that claim does not specifically define what are involved in generating a subframe average energy, for instance, coding or sampling or symbol rate, a particular modulation, or interference factor. In fact, LEI  discloses at least one given subframe (subframe 0-9 in fig. 3), and explains that generating a subframe including PSS and SSS involves subframe length (fig. 10), normalization, zero padding (fig. 12-15) and offset estimation based on pattern (fig. 16-17) In particular, Kim teaches after selecting binary code and adjusting length (101-102 in fig. 10) to generate frame synchronization pattern with normalizing signal power according to the average power and dynamic range of the signal to be transmitted (par. 0073 and 103 in fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify synchronization signals for narrowband operation of LEI by providing symbol frame synchronization as taught in Kim. Such a modification would have included a frame synchronization pattern to insert a starting part of a symbol frame so that the pattern for synchronization between a transmitter and a receiver could be detected without degradation of performance with noise as suggested in par. 0011-0012 of Kim.
Secondly, to address the obviousness of the claim limitation “at least one other subframe that has a subframe average energy less than the subframe average energy of the at least one given subframe”, again, it’s important to note that claim does not specifically define what are involved in a subframe average energy and what a subframe average energy is in terms of parameter. Recall that Kim teaches an average power (fig. 103 in fig. 10, and based on relative power reception characteristics (fig. 15a-b and par. 0087), the power value for subcarrier, i.e., subframe, index (fig. 16 and par. 0089). Herein, as graph in fig. 16 of Kim depicted, the power value varies for different subframe. Accordingly, these teaching from Kim would have rendered the addressing claim limitation obvious. To advance the prosecution, further evidence is provided herein. In particular, Garcia teaches a use of ABS frame and a regular subframe (fig. 1-6, herein, ABS frame uses a significant lesser power than a regular subframe). Therefore, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with the combined prior art, LEI in view of Kim and Garcia. See MPEP 2111, KSR Exemplary Rationales F-G.
	Lastly, to consider the obviousness of the claim limitations “positioning the at least one given subframe at at least one temporal location within the frame relative to the synchronization indicator to create a pattern of energy levels during the transmission of the frame to be interpreted, according to a second communications protocol, as a second representation of data”, initially, it’s to note that claim does not specifically define how the frame are related to pattern and what are involved in creating a pattern of energy levels. Recall that LEI discloses 10 subframes including PSS & SSS in a frame (fig. 3, herein, PSS could be a first data representation and SSS could be a second data representation) with LTE protocol and one of the subframe for MTC or M2M (par. 0077-0078), and Kim explains a use of average power and power pattern to synchronization frame (fig. 4-6, 10, & 15-20). In particular, Garcia teaches position in the ABS pattern having ABS subframe temporal relative to the regular subframe (fig. 5, 6 & 8, creating ABS pattern is to create a pattern of energy levels and sending ABS preferred list as data representation in fig. 7-9). Accordingly, one of ordinary skill in the art would have considered the addressing claim limitation obvious since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, see MPEP 2143, Exemplary Rationale G.
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify synchronization signals for narrowband operation of LEI in view of Kim by providing Almost Blank Subframe usage in a wireless network as taught in Garcia to obtain the claimed invention as specified in the claim. Such a modification would have included an Almost Blank Subframe ABS pattern to optimize ABS subframe usage so that the interfering base stations could have minimized interference with the ABS pattern as suggested in par. 0024 of Garcia.

Claim 23
LEI, in view of Kim and Garcia, discloses the method of claim 22 further comprising actively adapting the second communications protocol to accommodate a change in a number of the subframes (LEI, MTC or M2M in par. 0078 and fig. 11) having a subframe average energy less than the subframe average energy of the given subframe (Kim, synchronization pattern in fig. 10 and power vs subcarrier index in fig. 16; Garcia, ABS preferred list from aggressor eNB to victim eNB in fig. 5-9; see fig. 2-4, aggressor eNB and victim eNBs use different protocols and victim eNB accommodating aggressor eNB requirement for ABS; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, Exemplary Rationales F-G)

Claim 24
LEI, in view of Kim and Garcia, discloses the method of claim 22 wherein the first communications protocol is Long- Term Evolution (LTE) (LEI, fig. 3 depicts LTE system frame explained in par. 0053 & 0077; therefore, the combined prior art reads on the claim).

Claim 25
LEI, in view of Kim and Garcia, discloses the method of claim 22 wherein the second representation of data includes a command to induce a response in an Internet of Things (IoT) device (LEI, IoT in fig. 10 and par. 0078, and 506 fig. 5 in view of command in par. 0121 for transmitting the PSS and the SSS to UE  Garcia; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 28
LEI, in view of Kim and Garcia, discloses the method of claim 22 further comprising:
generating multiple frames (LEI, in fig. 3, Radio Frame t, t+1) that include respective representations of data according to the first and second communications protocols (see fig. 3 depicts subframe 1 & 5 for carrying data presentation of LTE and MTC or M2M in par. 0077-0078 in LEI; and thus, the combined prior art renders the claim obvious).
Claim 29
LEI, in view of Kim and Garcia, discloses the method of claim 28 wherein a subsequent frame of the multiple frames includes a representation of data, according to the second communications protocol (LEI, consider Radio Frame t+1 includes PSS & SSS as described for radio frame t in fig. 3), that is interpreted based on a representation of data, according to the second communications protocol, included in a preceding frame (LEI, as explained in normalized correlation in fig. 13a with SSS symbol index in fig. 18, in PSS & SSS in frame t+1 would be corrected if required such as offset, time, power; Kim, see frame synchronization pattern in fig. 22-25 after correcting Error probability in fig. 15-20; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, Exemplary Rationales F-G).

Claim 30
LEI, in view of Kim and Garcia, discloses the method of claim 22 wherein the second representation of data includes an error detection and correction mechanism (since does not specifically define what are involved in the error detection and correction mechanism, it would be rendered obvious by the followings: par. 0099 and fig. 9 of LEI for using Zadoff sequence to detect the frequency errors and maximum-likelihood estimation for correcting the time offset as shown in fig. 12 and par. 0105; and error detection in fig. 17-18 and correlation to correct the errors in fig. 20; and thus, the combined prior art renders the claim obvious).

7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over LEI in view of Kim, Garcia and Suzuki Pub. No. US 2012/0106420 A1. 

Claim 26
Although LEI, in view of Kim and Garcia, does not disclose “the method of claim 25 wherein the command is a wake-up command to cause the IoT device to transition from an energy conserving state”, the claim is considered obvious by the following rationales.
	In fact, energy conserving state such as sleep or DRX and a wake-up command are known in the art. Initially, LEI discloses IoT devices in fig. 10 and par. 0078, and existing the low power states in par. 0046. In particular, Suzuki teaches to send to continuous reception command to UE to stay awake in absolute wake-up time, i.e., a transition from energy conserving state (see steps 556-558-570 in fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify synchronization signals for narrowband operation of LEI in view of Kim and Garcia by providing continuous reception command as taught in Suzuki to obtain the claimed invention as specified in the claim. Such a modification would have provided a continuous command to recover from DRX timing de-synchronizing in LTE_Active so that synchronization could have regained without wasting downlink radio resources and latency as suggested in par. 0007 of Suzuki.


8.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over LEI in view of Kim, Garcia and Seo et al. Pub. No. US 2015/0103800 A1. 

Claim 27
LEI, in view of Kim and Garcia, does not explicitly disclose: “the method of claim 25 wherein the second representation of data further includes an identification indicator, and wherein the command induces a response in the IoT device if the identification indicator matches a unique identification indicator of the IoT device”, the claim is considered obvious by the following rationales.
	Initially, LEI discloses IoT devices (fig. 10 and par. 0078) for synchronizing by decoding cell ID and subframe ID (par. 0093). In particular, Seo teaches that UE could receive UL grant by using C-RNTI or ID of the UE (fig. 9 and par. 0108).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify synchronization signals for narrowband operation of LEI in view of Kim and Garcia by providing access method in wireless communication system as taught in Seo to obtain the claimed invention as specified in the claim. Such a modification would have provided an initial access method for UE in a wireless communication system to acquire information from a synchronization channel so that  a multiple access system could have efficiently shared available bandwidth and transmission power to multiple users as suggested in par. 0002 & 0021 of Seo.


Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAN HTUN/
Primary Examiner, Art Unit 2643